                   Case 16-20921                 Doc 31           Filed 04/25/19 Entered 04/25/19 09:46:12                                      Desc Main
                                                                   Document     Page 1 of 16




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION


                In Re:                                                                          §
                                                                                                §
                KENNETH C GVIST                                                                 §           Case No. 16-20921
                BRENDA J GVIST                                                                  §
                                                                                                §
                                                              Debtors                           §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 06/28/2016 . The undersigned trustee was appointed on 06/28/2016 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               15,000.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                              10.24
                                                  Bank service fees                                                                   321.51
                                                  Other payments to creditors                                                           0.00
                                                  Non-estate funds paid to 3rd Parties                                                  0.00
                                                  Exemptions paid to the debtor                                                         0.00
                                                  Other payments to the debtor                                                          0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $               14,668.25

          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 16-20921                  Doc 31          Filed 04/25/19 Entered 04/25/19 09:46:12                                      Desc Main
                                                         Document     Page 2 of 16




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 02/09/2017 and the
      deadline for filing governmental claims was 02/09/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,250.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,250.00 , for a total compensation of $ 2,250.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/29/2019                                     By:/s/Frances Gecker, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                            Page:       1
                                       Case 16-20921      Doc 31   Filed 04/25/19 Entered 04/25/19 09:46:12                                      Desc Main
                                                                               FORM 1
                                                           INDIVIDUALDocument     Page
                                                                      ESTATE PROPERTY   3 of 16AND REPORT
                                                                                      RECORD
                                                                                       ASSET CASES
                                                                                                                                                                                             Exhibit A
Case No:             16-20921                       JSB    Judge:        Janet S. Baer                                Trustee Name:                      Frances Gecker, Trustee
Case Name:           KENNETH C GVIST                                                                                  Date Filed (f) or Converted (c):   06/28/2016 (f)
                     BRENDA J GVIST                                                                                   341(a) Meeting Date:               07/15/2016
For Period Ending:   03/29/2019                                                                                       Claims Bar Date:                   02/09/2017


                                  1                                     2                            3                             4                          5                             6

                         Asset Description                            Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)               Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                      Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                Exemptions,                                                                               Assets
                                                                                              and Other Costs)

  1. KISSIMIE FL - Timeshare                                                        0.00                       0.00                                                       0.00                        FA
  2. 2013 FORD F350 MILEAGE: 60000 2013 FORD 350 TRUCK                       31,403.00                         0.00                                                       0.00                        FA
     VALUE DETE

     Reaffirmed
  3. 2008 FORD E350 MILEAGE: 140000 2008 FORD E350                            5,563.00                         0.00                                                       0.00                        FA
     VALUE DETERMIN
  4. 2010 DUTCHMAN GRAND JUNCTION 5TH WHEEL                                  20,000.00                    20,000.00                                                       0.00                        FA

     Reaffirmed. Debtor claimed exemption.
  5. HOUSEHOLD GOODS IN STORAGE UNIT                                          1,000.00                         0.00                                                       0.00                        FA

     Debtor claimed exemption.
  6. ORDINARY WEARING APPAREL                                                     250.00                       0.00                                                       0.00                        FA

     Debtor claimed exemption.
  7. ORDINARY WEARING APPAREL                                                     250.00                       0.00                                                       0.00                        FA

     Debtor claimed exemption.
  8. CASH                                                                         100.00                    100.00                                                        0.00                        FA
  9. CHASE BANK ACCOUNT                                                           900.00                       0.00                                                       0.00                        FA

     Debtor claimed exemption.
 10. NOTE PAYABLE FOR SALE OF AFFORDABLE                                            0.00                       0.00                                                15,000.00                          FA
     TEMPERATURE CONTRO. BUSI

     Debtors making settlement payments.


                                                                                                                                                                       Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                         $59,466.00                   $20,100.00                                               $15,000.00                        $0.00
                                                                                                                                                                       (Total Dollar Amount in Column 6)



      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                     Page:   2
                                       Case 16-20921              Doc 31         Filed 04/25/19 Entered 04/25/19 09:46:12
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                         Desc Main
                                                                                  Document     Page 4 of 16
11/1/18 - TRUSTEE HAS FILED A MOTION TO EMPLOY AN ACCOUNTANT.
                                                                                                                                                     Exhibit A
11/29/16 - THE TRUSTEE HAS ENTERED INTO A SETTLEMENT AGREEMENT WITH DEBTOR FOR$15,000.00, AND DEBTOR IS MAKING MONTHLY PAYMENTS UNTIL
DECEMBER 2018.




Initial Projected Date of Final Report (TFR): 02/15/2019            Current Projected Date of Final Report (TFR): 02/15/2019




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                    Page:           1
                                         Case 16-20921                 Doc 31 Filed 04/25/19
                                                                                           FORM 2Entered 04/25/19 09:46:12                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 16 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-20921                                                                                              Trustee Name: Frances Gecker, Trustee                                      Exhibit B
      Case Name: KENNETH C GVIST                                                                                            Bank Name: Associated Bank
                   BRENDA J GVIST                                                                                  Account Number/CD#: XXXXXX2135
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX4289                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/29/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   11/29/16             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                    $600.00
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   12/19/16             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $1,200.00
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   01/24/17             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $1,800.00
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   02/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $1,790.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/23/17             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $2,390.00
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   03/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $2,380.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/27/17             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $2,980.00
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   04/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $2,970.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/27/17             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $3,570.00
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   05/05/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $3,560.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                          $3,600.00                $40.00
                                                                                                                                                                                                    Page:           2
                                         Case 16-20921                 Doc 31 Filed 04/25/19
                                                                                           FORM 2Entered 04/25/19 09:46:12                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 16 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-20921                                                                                              Trustee Name: Frances Gecker, Trustee                                      Exhibit B
      Case Name: KENNETH C GVIST                                                                                            Bank Name: Associated Bank
                   BRENDA J GVIST                                                                                  Account Number/CD#: XXXXXX2135
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX4289                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/29/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   06/07/17             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $4,160.00
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   06/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $4,150.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/19/17             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $4,750.00
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   07/10/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $4,740.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/25/17             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $5,340.00
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   08/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $5,330.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/28/17             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $5,930.00
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   09/08/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $5,920.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/14/17             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $6,520.00
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   10/06/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $6,510.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)




        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                          $3,000.00                $50.00
                                                                                                                                                                                                    Page:           3
                                         Case 16-20921                 Doc 31 Filed 04/25/19
                                                                                           FORM 2Entered 04/25/19 09:46:12                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 16 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-20921                                                                                              Trustee Name: Frances Gecker, Trustee                                      Exhibit B
      Case Name: KENNETH C GVIST                                                                                            Bank Name: Associated Bank
                   BRENDA J GVIST                                                                                  Account Number/CD#: XXXXXX2135
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX4289                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/29/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   10/19/17             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $7,110.00
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   11/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.05            $7,099.95
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/17             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $7,699.95
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   12/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.24            $7,689.71
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/21/17             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $8,289.71
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   01/08/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $11.75            $8,277.96
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $8,877.96
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   02/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $12.31            $8,865.65
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $11.73            $8,853.92
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/12/18             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                                 $9,453.92
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   04/06/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $13.74            $9,440.18
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                          $3,000.00                $69.82
                                                                                                                                                                                                    Page:           4
                                         Case 16-20921                 Doc 31 Filed 04/25/19
                                                                                           FORM 2Entered 04/25/19 09:46:12                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 8 of 16 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-20921                                                                                              Trustee Name: Frances Gecker, Trustee                                      Exhibit B
      Case Name: KENNETH C GVIST                                                                                            Bank Name: Associated Bank
                   BRENDA J GVIST                                                                                  Account Number/CD#: XXXXXX2135
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX4289                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/29/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   04/11/18             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                               $10,040.18
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   05/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $14.16          $10,026.02
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/14/18             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                               $10,626.02
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   06/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $15.42          $10,610.60
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/21/18             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                               $11,210.60
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   07/09/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $15.55          $11,195.05
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/17/18             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                               $11,795.05
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   08/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $17.08          $11,777.97
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/08/18             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                               $12,377.97
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   08/27/18             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                               $12,977.97
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126




        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                     Page Subtotals:                                                          $3,600.00                $62.21
                                                                                                                                                                                                    Page:           5
                                         Case 16-20921                 Doc 31 Filed 04/25/19
                                                                                           FORM 2Entered 04/25/19 09:46:12                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 16 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-20921                                                                                              Trustee Name: Frances Gecker, Trustee                                      Exhibit B
      Case Name: KENNETH C GVIST                                                                                            Bank Name: Associated Bank
                   BRENDA J GVIST                                                                                  Account Number/CD#: XXXXXX2135
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX4289                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/29/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $18.34          $12,959.63
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                               $13,559.63
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   10/05/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $18.73          $13,540.90
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/30/18             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                               $14,140.90
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   11/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $20.19          $14,120.71
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/29/18             10         AFFORDABLE TEMPERATURE                    SETTLEMENT PAYMENT -                                  1121-000                     $600.00                               $14,720.71
                                   CONTROL, INC.                             ORDER DATED 11/29/16
                                   453 W. FULLERTON AVE.
                                   ELMHURST, IL 60126
   12/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $20.37          $14,700.34
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/19                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $21.85          $14,678.49
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/14/19           5001         INTERNATIONAL SURETIES LTD.               BOND NO. 016073584                                    2300-000                                           $10.24          $14,668.25
                                   Suite 420
                                   701 Poydras Street
                                   New Orleans, LA 70139


                                                                                                              COLUMN TOTALS                                $15,000.00                $331.75
                                                                                                                   Less: Bank Transfers/CD's                      $0.00                $0.00
                                                                                                              Subtotal                                     $15,000.00                $331.75
                                                                                                                   Less: Payments to Debtors                      $0.00                $0.00

        UST Form 101-7-TFR (5/1/2011) (Page: 9)                                     Page Subtotals:                                                          $1,800.00               $109.72
                                                                                                                             Page:   6
                                 Case 16-20921   Doc 31   Filed 04/25/19 Entered
                                                                           Net   04/25/19 09:46:12   Desc   Main
                                                                                                      $15,000.00   $331.75
                                                           Document     Page 10 of 16
                                                                                                                             Exhibit B




UST Form 101-7-TFR (5/1/2011) (Page: 10)                    Page Subtotals:                               $0.00      $0.00
                                                                                                                                                           Page:     7
                                 Case 16-20921    Doc 31          Filed 04/25/19 Entered 04/25/19 09:46:12         Desc Main
                                                                   Document     Page 11 of 16
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2135 - Checking                                        $15,000.00                $331.75             $14,668.25
                                                                                                         $15,000.00                $331.75             $14,668.25

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $15,000.00
                                            Total Gross Receipts:                     $15,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 11)                            Page Subtotals:                                       $0.00                $0.00
                  Case 16-20921               Doc 31       Filed 04/25/19 Entered 04/25/19 09:46:12                       Desc Main
                                                            Document     Page 12 of 16
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 16-20921                                                                                                                   Date: March 29, 2019
Debtor Name: KENNETH C GVIST
Claims Bar Date: 2/9/2017


Code #     Creditor Name And Address           Claim Class       Notes                                  Scheduled                Claimed            Allowed
            ALAN D. LASKO &                    Administrative                                               $0.00                $608.50            $608.50
100        ASSOCIATES P. C.
3410       205 W. Randolph Street                                FIRST AND FINAL FEE APPLICATION
           Suite 1150
           Chicago, IL 60606

           Frances Gecker                      Administrative                                                  $0.00            $2,250.00         $2,250.00
100        FRANKGECKER LLP
2100       325 N. LaSalle Street, Suite 625
           Chicago, IL 60654


           FRANKGECKER LLP                     Administrative                                                  $0.00            $6,767.50         $6,767.50
100        325 N. LaSalle Street
3110       Suite 625                                             FIRST AND FINAL FEE APPLICATION.
           Chicago, Illinois 60654


           FRANKGECKER LLP                     Administrative                                                  $0.00               $79.00            $79.00
100        325 N. LaSalle Street
3120       Suite 625                                             FIRST AND FINAL FEE APPLICATION - EXPENSES.
           Chicago, Illinois 60654


1          DISCOVER BANK                       Unsecured                                                       $0.00            $7,585.30         $7,585.30
300        DISCOVER PRODUCTS INC
7100       PO BOX 3025
           NEW ALBANY, OH 43054-3025


2          DISCOVER BANK                       Unsecured                                                       $0.00            $7,368.87         $7,368.87
300        DISCOVER PRODUCTS INC
7100       PO BOX 3025
           NEW ALBANY, OH 43054-3025


3          CAPITAL ONE BANK (USA),             Unsecured                                                       $0.00            $5,810.47         $5,810.47
300        N.A.
7100       PO BOX 71083
           CHARLOTTE, NC 28272-1083


4          CAPITAL ONE BANK (USA),             Unsecured                                                       $0.00           $11,376.03        $11,376.03
300        N.A.
7100       PO BOX 71083
           CHARLOTTE, NC 28272-1083


5          AMERICAN EXPRESS BANK               Unsecured                                                       $0.00           $20,101.53        $20,101.53
300        FSB
7100       C/O BECKET AND LEE LLP
           PO BOX 3001
           MALVERN PA 19355-0701




                                                                           Page 1                                      Printed: March 29, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 12)
                 Case 16-20921              Doc 31          Filed 04/25/19 Entered 04/25/19 09:46:12        Desc Main
                                                             Document     Page 13 of 16
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 16-20921                                                                                                     Date: March 29, 2019
Debtor Name: KENNETH C GVIST
Claims Bar Date: 2/9/2017


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled             Claimed           Allowed
6          PORTFOLIO RECOVERY                 Unsecured                                          $0.00            $2,204.98         $2,204.98
300        ASSOCIATES, LLC
7100       SUCCESSOR TO CITIBANK,
           N.A. (SEARS)
           POB 41067
           NORFOLK, VA 23541
7          PORTFOLIO RECOVERY                 Unsecured                                          $0.00            $2,474.77         $2,474.77
300        ASSOCIATES, LLC
7100       SUCCESSOR TO SYNCHRONY
           BANK (WAL-MART)
           POB 41067
           NORFOLK, VA 23541
           Case Totals                                                                           $0.00           $66,626.95        $66,626.95
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                    Printed: March 29, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 13)
        Case 16-20921              Doc 31     Filed 04/25/19 Entered 04/25/19 09:46:12             Desc Main
                                               Document     Page 14 of 16




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 16-20921
     Case Name: KENNETH C GVIST
                 BRENDA J GVIST
     Trustee Name: Frances Gecker, Trustee
                         Balance on hand                                              $               14,668.25

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: Frances Gecker                    $         2,250.00 $                0.00 $         2,250.00
      Attorney for Trustee Fees:
      FRANKGECKER LLP                                 $         6,767.50 $                0.00 $         6,767.50
      Attorney for Trustee Expenses:
      FRANKGECKER LLP                                 $               79.00 $             0.00 $             79.00
      Accountant for Trustee Fees: ALAN D.
      LASKO & ASSOCIATES P. C.                        $           608.50 $                0.00 $          608.50
                 Total to be paid for chapter 7 administrative expenses               $                  9,705.00
                 Remaining Balance                                                    $                  4,963.25


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.




UST Form 101-7-TFR (5/1/2011) (Page: 14)
         Case 16-20921             Doc 31   Filed 04/25/19 Entered 04/25/19 09:46:12            Desc Main
                                             Document     Page 15 of 16




                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 56,921.95 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 8.7 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    DISCOVER BANK              $         7,585.30 $              0.00 $           661.39
     2                    DISCOVER BANK              $         7,368.87 $              0.00 $           642.52
                          CAPITAL ONE BANK
     3                    (USA), N.A.                $         5,810.47 $              0.00 $           506.64
                          CAPITAL ONE BANK
     4                    (USA), N.A.                $        11,376.03 $              0.00 $           991.92
                          AMERICAN EXPRESS
     5                    BANK FSB                   $        20,101.53 $              0.00 $       1,752.73
                          PORTFOLIO RECOVERY
     6                    ASSOCIATES, LLC    $                 2,204.98 $              0.00 $           192.26
                          PORTFOLIO RECOVERY
     7                    ASSOCIATES, LLC    $                 2,474.77 $              0.00 $           215.79
                 Total to be paid to timely general unsecured creditors               $             4,963.25
                 Remaining Balance                                                    $                   0.00




UST Form 101-7-TFR (5/1/2011) (Page: 15)
        Case 16-20921              Doc 31   Filed 04/25/19 Entered 04/25/19 09:46:12             Desc Main
                                             Document     Page 16 of 16




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 16)
